UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Megan Hadley Koehler Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – March 31, 2014 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of March 31, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 99.5% AUTOMOBILES & COMPONENTS - 2.3% Advance Auto Parts, Inc. $ Gentex Corp. $ BANKS - 8.8% BancorpSouth, Inc. $ City National Corp. Commerce Bancshares, Inc. East West Bancorp, Inc. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Valley National Bancorp $ CAPITAL GOODS - 11.8% AGCO Corp. $ Alliant Techsystems, Inc. AMETEK, Inc. B/E Aerospace, Inc.* Carlisle Cos., Inc. Esterline Technologies Corp.* Exelis, Inc. Huntington Ingalls Industries, Inc. Terex Corp. $ COMMERCIAL SERVICES & SUPPLIES - 4.9% AECOM Technology Corp.* $ Deluxe Corp. Towers Watson & Co. - Class A URS Corp. $ CONSUMER DURABLES & APPAREL - 3.0% Hanesbrands, Inc. $ DIVERSIFIED FINANCIALS - 7.7% Affiliated Managers Group, Inc.* $ MSCI, Inc.* Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A $ ELECTRONIC EQUIPMENT & INSTRUMENTS - 2.8% Arrow Electronics, Inc.* $ Avnet, Inc. $ ENERGY - 5.3% Atwood Oceanics, Inc.* $ Cimarex Energy Co. HollyFrontier Corp. Oil States International, Inc.* ONEOK, Inc. Patterson-UTI Energy, Inc. $ FOOD, BEVERAGE & TOBACCO - 2.1% Ingredion, Inc. $ Keurig Green Mountain, Inc. $ HEALTH CARE EQUIPMENT & SERVICES - 6.7% Covance, Inc.* $ MEDNAX, Inc.* Omnicare, Inc. ResMed, Inc. Universal Health Services, Inc. - Class B $ HOTELS, RESTAURANTS & LEISURE - 5.3% Apollo Education Group, Inc.* $ Brinker International, Inc. Cheesecake Factory, Inc. (The) Polaris Industries, Inc. $ HOUSEHOLD & PERSONAL PRODUCTS - 1.9% Energizer Holdings, Inc. $ INSURANCE - 4.2% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Old Republic International Corp. WR Berkley Corp. $ MATERIALS - 6.0% Albemarle Corp. $ Olin Corp. Packaging Corp. of America Rock-Tenn Co. - Class A Silgan Holdings, Inc. Worthington Industries, Inc. $ MEDIA - 2.6% John Wiley & Sons, Inc. - Class A $ Meredith Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 2.5% Endo International PLC* $ United Therapeutics Corp.* $ REAL ESTATE - 1.9% American Campus Communities, Inc., REIT $ Corrections Corp. of America REIT Omega Healthcare Investors, Inc. REIT $ RETAILING - 4.8% Dick's Sporting Goods, Inc. $ Foot Locker, Inc. Ross Stores, Inc. $ SOFTWARE & SERVICES - 8.0% 3D Systems Corp.* $ Acxiom Corp.* Alliance Data Systems Corp.* Cadence Design Systems, Inc.* Conversant, Inc.* Jack Henry & Associates, Inc. Leidos Holdings, Inc. Zebra Technologies Corp.* $ TELECOMMUNICATION SERVICES - 0.7% NeuStar, Inc. - Class A* $ TRANSPORTATION - 2.6% Alaska Air Group, Inc. $ UTILITIES - 3.6% IDACORP, Inc. $ ONE Gas, Inc.* UGI Corp. $ TOTAL EQUITY INTERESTS - 99.5% $ (identified cost, $28,310,942) SHORT-TERM INVESTMENTS - 0.4% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.4% $ (identified cost, $158,489) TOTAL INVESTMENTS — 99.9% $ (identified cost, $28,469,431) OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ PLC — Public Limited Company REIT — Real Estate Investment Trust *Non-income producing security. (1)Variable rate security. Rate presented is as of March 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Asset Description Quoted Prices in Active Markets for Indentical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of March 31, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 99.3% CAPITAL GOODS - 7.6% 3M Co. $ Cummins, Inc. General Dynamics Corp. $ COMMUNICATIONS EQUIPMENT - 2.7% QUALCOMM, Inc. $ COMPUTERS & PERIPHERALS - 2.7% Apple, Inc. $ CONSUMER DURABLES & APPAREL - 1.2% Mattel, Inc. $ DIVERSIFIED FINANCIALS - 7.0% JPMorgan Chase & Co. $ T. Rowe Price Group, Inc. $ ELECTRONIC EQUIPMENT & INSTRUMENTS - 3.3% Rockwell Automation, Inc. $ ENERGY - 9.3% Chevron Corp. $ Halliburton Co. HollyFrontier Corp. Schlumberger, Ltd. $ FOOD & DRUG RETAILING - 3.0% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 1.8% Coca-Cola Co. (The) $ Monster Beverage Corp.* $ HEALTH CARE EQUIPMENT & SERVICES - 6.6% Humana, Inc. $ Stryker Corp. $ HOTELS, RESTAURANTS & LEISURE - 1.5% Polaris Industries, Inc. $ Starbucks Corp. $ INSURANCE - 6.8% Aflac, Inc. $ MetLife, Inc. $ MATERIALS - 4.7% CF Industries Holdings, Inc. $ Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 10.4% Amgen, Inc. $ Bristol-Myers Squibb Co. Gilead Sciences, Inc.* Johnson & Johnson $ RETAILING - 4.7% Bed Bath & Beyond, Inc.* $ Ross Stores, Inc. TJX Cos., Inc. $ SEMICONDUCTOR EQUIPMENT & PRODUCTS - 3.5% Intel Corp. $ SOFTWARE & SERVICES - 15.0% eBay, Inc.* $ Google, Inc. - Class A* Intuit, Inc. MasterCard, Inc. - Class A Microsoft Corp. Oracle Corp. Visa, Inc. - Class A $ TELECOMMUNICATION SERVICES - 3.9% AT&T, Inc. $ UTILITIES - 3.6% NextEra Energy, Inc. $ TOTAL EQUITY INTERESTS - 99.3% (identified cost, $14,908,105) $ SHORT-TERM INVESTMENTS - 0.6% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.6% (identified cost, $108,632) $ TOTAL INVESTMENTS — 99.9% (identified cost, $15,016,737) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ * — Non-income producing security. (1)Variable rate security. Rate presented is as of March 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Asset Description Quoted Prices in Active Markets for Indentical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of March 31, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 95.1% AUSTRALIA - 3.8% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia* CSL, Ltd. Flight Centre Travel Group, Ltd. Rio Tinto PLC* Seek, Ltd. $ AUSTRIA - 0.8% OMV AG $ Voestalpine AG $ CANADA - 3.8% Agrium, Inc. $ CGI Group, Inc. - Class A* Manulife Financial Corp. Toronto-Dominion Bank (The) $ DENMARK - 1.5% AP Moeller - Maersk A/S - Class B 26 $ Novo Nordisk A/S, Class B $ FRANCE - 11.8% Alcatel-Lucent* $ AtoS AXA SA BNP Paribas SA Cie Generale des Etablissements Michelin Danone SA Orange SA Publicis Groupe SA Rubis SCA Safran SA Sanofi Societe Generale SA Total SA Veolia Environnement SA Vivendi SA Zodiac Aerospace $ GERMANY - 13.1% Allianz SE $ BASF SE Bayer AG Bayerische Motoren Werke AG Continental AG Daimler AG Deutsche Lufthansa AG* Muenchener Rueckversicherungs AG - Class R OSRAM Licht AG* SAP AG Siemens AG Volkswagen AG $ IRELAND - 0.8% Ryanair Holdings PLC* $ ITALY - 3.0% Enel SpA $ Eni SpA (Azioni Ordinarie) Intesa Sanpaolo SpA $ JAPAN - 18.7% ADEKA Corp. $ Asics Corp. Bridgestone Corp. Central Japan Railway Co. Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. Daiwa Securities Group, Inc. ITOCHU Corp. KDDI Corp. Kirin Holdings Co., Ltd. Maeda Road Construction Co., Ltd. Mazda Motor Corp. Meitec Corp. Mitsui OSK Lines, Ltd. Murata Manufacturing Co., Ltd. NHK Spring Co., Ltd. Nippon Telegraph & Telephone Corp. Omron Corp. ORIX Corp.* Rohm Co. Ltd, Sekisui House, Ltd. SoftBank Corp. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Realty & Development Co., Ltd. Sumitomo Rubber Industries, Ltd. Suzuki Motor Corp. Toyota Motor Corp. $ LUXEMBOURG - 0.4% Tenaris SA $ NETHERLANDS - 1.3% Koninklijke Boskalis Westminster NV $ Koninklijke DSM NV $ NORWAY - 1.4% Telenor ASA $ Yara International ASA $ SPAIN - 4.1% Banco Bilbao Vizcaya Argentaria SA $ Enagas SA Gas Natural SDG SA Iberdrola SA International Consolidated Airlines Group SA* Repsol SA $ SWEDEN - 0.3% TeliaSonera AB $ SWITZERLAND - 11.5% Actelion, Ltd.* $ Credit Suisse Group AG* Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) Swiss Re AG Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 18.1% AstraZeneca PLC $ Aviva PLC BAE Systems PLC BBA Aviation PLC BHP Billiton PLC BP PLC GlaxoSmithKline PLC ITV PLC Legal & General Group PLC Lloyds Banking Group PLC* Rolls-Royce Holdings PLC Royal Dutch Shell PLC - Class B Vodafone Group PLC Wolseley PLC WPP PLC $ UNITED STATES - 0.7% Verizon Communications, Inc. $ TOTAL EQUITY INTERESTS - 95.1% (identified cost, $23,107,823) $ SHORT-TERM INVESTMENTS - 4.3% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 4.3% (identified cost, $1,448,812) $ TOTAL INVESTMENTS — 99.4% (identified cost, $24,556,635) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.6% NET ASSETS — 100.0% $ PLC — Public Limited Company *Non-income producing security. (1)Variable rate security. Rate presented is as of March 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Asset Description Quoted Prices in Active Markets for Indentical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Portfolio of Investments for a further breakout of each security by country. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund) By: /s/ Peter M. Donovan Peter M. Donovan President; Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President; Principal Executive Officer Date: May 12, 2014 By: /s/ Michael J. McKeen Michael J. McKeen Treasurer; Principal Financial Officer Date: May 12, 2014
